Citation Nr: 0828038	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  07-01 316	)	DATE
	)
	)



Received from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii




THE ISSUE

Entitlement to an initial compensable rating for residuals of 
right tibial plateau stress fracture, evaluated at zero 
percent disabling from April 20, 2005.




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel






INTRODUCTION

The veteran served as a member of an Air National Guard unit 
and had initial active duty training from August 2004 to 
April 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California. 

The Court has indicated that a distinction must be made 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings.  Id.  Inasmuch as the rating question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
the original rating, the Board has characterized that issue 
as set forth on the title page.


FINDING OF FACT

The veteran's service-connected right knee disability equates 
to normal flexion of 140 degrees and normal extension of zero 
degrees. 


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
right tibial plateau fracture have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 
5261, 5262, and 5263 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2005, before the agency of original jurisdiction's (AOJ's) 
initial adjudication of the claim, and again in April 2006.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, any timing errors have been cured by the RO's 
subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the initial 
notification did not include the criteria for assigning 
disability ratings or for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Board notes that the veteran was apprised of these criteria 
in correspondence dated in April 2006.  The RO also provided 
a statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of the 
issues on appeal and the text of the relevant portions of the 
VA regulations.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), post-service medical records, 
and secured examinations in furtherance of his claim.  VA has 
no duty to inform or assist that was unmet. 

The veteran contends that he is entitled to a compensable 
rating.  The veteran contends that he lied during a medical 
evaluation about his pain so that he could find employment.  
He contends that potential employers would inquire about why  
he left the military, and when it was revealed that he left 
for medical reasons, they would then request medical 
clearance before hiring him.  Since he was looking for labor 
jobs, he did not want his knee pain to be known.  The veteran 
contends that he has fallen twice at work because of his knee 
giving out and that one of those falls was off an eight foot 
ladder.  He contends that his pain has not lessened.

The veteran's SMRs show that he first began experiencing 
insidious pain with running in September 2004.  The veteran 
was diagnosed with a stress fracture of the medial tibial 
plateau, with associated medial femoral condylar edema 
following a MRI done in October 2004.  A subsequent whole 
body bone scan, also in October 2004, confirmed the 
diagnosis.  The Board notes that there are copious SMRs 
related to the veteran's right knee stress fracture.  They 
document the veteran's complaints of pain and show varying 
ranges of motion.  The veteran's flexion was shown to be 
limited to 130 degrees in some records and normal to 140 
degrees in other records.  His extension was shown to be 
normal or zero degrees.  The veteran was discharged from the 
military due to his injury.  

The veteran has been afforded two VA examinations in 
connection with his claim.  A June 2005 examination revealed 
normal flexion of 140 degrees and normal extension of zero 
degrees.  There was no change in flexion or extension with 
repetition.  There were no additional limitations in range of 
motion or joint function following repetitions due to pain, 
fatigue, weakness, lack of endurance, or incoordination.  
There was no medial collateral ligament laxity.  The veteran 
had a normal gait and was able to heel and toe walk.  He was 
also able to do full and complete squats.  He did not use any 
assistive devices.  His extremities were without cyanosis, 
clubbing, or edema.  Lachman's, drawers, and McMurray's were 
negative.

The veteran reported no limitations with walking, standing, 
or sitting.  He reported the only time his knee bothered him 
with a sharp intermittent kneel-type pain was when he walked 
down steps or did any kind of a jog or brisk walk.  The 
veteran reported taking no medication for his knee.  He 
reported occasional popping, but no locking, giving way, or 
flare-ups were reported.  The veteran reported his primary 
reason for the examination was to get medical clearance to 
obtain employment as an electronics technician.

The veteran was diagnosed with right knee pain as a result of 
a prior stress fracture.  There were no limitations in range 
of motion/joint function.

A June 2005 x-ray of the right knee showed spur formation at 
the proximal tibiofibular articulation, which may be 
secondary to injury.  No comparison with previous x-rays was 
available.

A VA medical record dated in September 2005 shows that the 
veteran reported having pain rated between five and seven on 
a scale of one to ten (5-7/10).  The veteran reported that 
his knee tended to be painful, although he continued to work, 
and that his knee was most painful when going down hill.  He 
reported lying to the June 2005 examiner about not having 
knee pain because he wanted to gain employment and placement.  
The veteran reported that his knees would feel like buckling, 
but that he tensed his thighs to keep his knees from doing 
so.  He reported stairs being a big problem and that he felt 
stabbing pain.  He reported taking medication as needed.

A VA medical record dated in December 2006 shows that the 
veteran reported intermittent pain that he described as 
"shooting needles" on a daily basis associated with going 
down stairs and made worse with heavy load.  He reported 
taking pain medication with minimal relief.  The veteran 
reported wearing a brace on a daily basis.  The record 
reveals that the veteran had been advised by a doctor that he 
had osteoarthritis.  

His extremities showed no clubbing, cyanosis, or edema.  His 
knee had no obvious effusion or deformity.  His gait was 
normal.  There was tenderness in the medial joint line.  
There was no obvious laxity.  He had a full range of motion.

An x-ray taken showed normal bony mineralization.  The tibial 
spur was noted in the proximal tibiofibular syndesmosis, 
which was felt to probably be an anatomical variant.  No 
fractures were noted and soft tissues were unremarkable. 
There were no other abnormalities.  The veteran was diagnosed 
with right knee pain with history of stress fracture.

A VA medical record dated in February 2007 shows that his 
right knee had full range of motion.  The veteran reported 
that his employment caused him knee pain and that rest would 
alleviate the pain.  The veteran's employment required him to 
carry generators and groundbreaking equipment and to dig 
trenches to run wires underground.  

There was no effusion.  He had a full range of motion and 
stable ligaments in all directions.  McMurray, Lachman's, and 
anterior posterior drawer were all negative.  There was no 
joint line tenderness.  The veteran complained of more pain 
down around the medial side of his tibia and wrapping around 
towards the lateral side of his tibia.  Palpation around the 
area did not really stimulate much pain.  X-rays did not 
reveal arthritis.  

The veteran was diagnosed with knee pain, tendinitis, and 
maybe some early chondromalacia.  He was advised to change 
his work.

Another VA examination in February 2007 revealed normal 
flexion to 140 degrees and normal extension to zero degrees.  
There was no additional reduced range of motion or joint 
function following repetition due to pain, fatigue, 
incoordination, weakness, or lack of endurance.  He had 
normal varus and valgus in neutral and in 30 degrees of 
flexion.  Lachman's test/anterior and posterior drawer test 
and McMurray's were negative.  Patellar grind was negative.  
There was no joint line tenderness.  His gait and posture 
were normal.

The veteran reported no constant pain and not taking any 
medications.  The veteran used a knee sleeve.  He reported 
flare-ups of pain rated as 4/10 by twisting motions of the 
knee and walking down hill for 1/4 mile.  His flare-ups were 
reported to last for two to three hours and were relieved by 
rest.  No weakness, stiffness, swelling, heat or redness, 
instability, or locking were reported.  The veteran reported 
two episodes of his knee giving way while carrying a load 
down a ladder.  He did not report any problems walking on 
flat ground or standing.  The veteran reported his condition 
affected his work by limiting his mobility while carrying 
loads of 70-80 pounds.  His daily activities of doing chores, 
shopping, and exercise were also affected.  No assistive 
devices were used.

The veteran was diagnosed with a right tibial stress fracture 
that affected work by limiting mobility while carrying 70-80 
pounds and affected daily activities of doing chores, 
shopping, and exercise.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration: the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as 
noted in the background discussion above, the effects of pain 
on use, functional loss, and incoordination were taken into 
account in assessing the range of motion of the veteran's 
service-connected joint disability.  

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's right 
knee disability as a claim for a higher evaluation of the 
original award, effective from April 20, 2005, the date of 
award of service connection.

The RO previously rated the veteran's right leg disability 
utilizing Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by x-ray findings.  Diagnostic Code 5010 in 
turn requires that the disability be rated as degenerative 
arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 
calls for rating degenerative arthritis on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion of the knee is evaluated utilizing Diagnostic Codes 
5260 and 5621, which deal with limitation of flexion and 
limitation of extension, respectively.  Diagnostic Code 5003 
alternatively provides that, when the limitation of motion of 
the specific joint or joints involved is noncompensable (zero 
percent) under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  

Under Diagnostic Code 5260, limitation of flexion of the leg 
at the knee joint, a noncompensable rating is for application 
when flexion is limited to 60 degrees.  A compensable award 
would require a showing that flexion is limited to 45 
degrees.  Here, the veteran's right knee has never been 
reported to have a limitation of flexion worse than 130 
degrees.  VA examinations found that flexion was to 140 
degrees, which is normal for VA evaluation purposes.  See 
38 C.F.R. § 4.71a, Plate II.  The veteran's range of motion 
does not even meet the rating criteria for a noncompensable 
rating.  A compensable evaluation is thus not for application 
utilizing Diagnostic Code 5260.  

Under Diagnostic Code 5261, limitation of extension of the 
leg at the knee joint, a noncompensable rating is for 
application when extension is limited to five degrees.  A 
compensable award would require a showing that extension is 
limited to 10 degrees.  Here, the veteran's right knee has 
never been reported to have any limitation of extension.  VA 
examinations found that extension was to zero degrees, which 
is normal for VA evaluation purposes.  Id.  The veteran's 
range of motion does not even meet rating criteria required 
for a noncompensable rating.  A compensable or separate 
evaluation is thus not for application utilizing Diagnostic 
Code 5261.

As noted above, Diagnostic Code 5003 provides that, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added.  The veteran is not 
entitled to a compensable rating here either, as he has not 
been diagnosed with or service connected for arthritis.

The Board has considered whether other diagnostic codes would 
allow for a compensable rating, but finds that none does.  
Diagnostic Code 5256 relates to ankylosis of the knee, which 
is inapt here because no such problem is shown.  Under 
Diagnostic Code 5257, compensable evaluations are assignable 
for slight, moderate, or severe recurrent subluxation or 
lateral instability.  Because there is no medical evidence of 
either subluxation or instability, Diagnostic Code 5257 is 
likewise not for application.  Diagnostic Code 5258 is also 
inapt because there is no evidence of dislocated semilunar 
cartilage, with frequent episodes of locking, pain, and 
effusion to the joint.  Diagnostic Code 5259 is also inapt 
because there is no evidence of removal of symptomatic 
semilunar cartilage.

A compensable evaluation is also not available using 
Diagnostic Code 5262, impairment of the tibia and fibula, 
because there is no showing of nonunion, with loose motion, 
requiring a brace, or malunion with knee disability of the 
tibia and fibula.  

A compensable evaluation is also not available using 
Diagnostic Code 5263, genu recurvatum (acquired, traumatic, 
with weakness and insecurity in weight-bearing objectively 
demonstrated) because there is no showing of genu recurvatum.  

Based on all the relevant medical evidence or record, the 
Board finds that the veteran's right knee disability does not 
approximate the criteria for a compensable rating under any 
of the diagnostic codes utilized for evaluation of the knee.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2007).  The current 
evidence of record does not demonstrate that the right knee 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the veteran's knee disability 
has an adverse effect on employability, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2007).  
In this case, the very problems reported by the veteran are 
specifically contemplated by the criteria discussed above, 
including his problems with pain and the effect on his daily 
life.  38 C.F.R. § § 4.10, 4.40.  Therefore, given the lack 
of evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that a remand to the 
RO for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


ORDER

Entitlement to an initial compensable rating for residuals of 
right tibial plateau stress fracture is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


